As filed with the Securities and Exchange Commission on November 25, 2015 Securities Act Registration No. 333-171987 Investment Company Act Reg. No. 811-22524 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment Post-Effective Amendment No.30 and/or o x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.31 (Check appropriate box or boxes.) x Precidian ETFs Trust (Exact Name of Registrant as Specified in Charter) 350 Main St., Suite 9, Bedminster, New Jersey07921 (Address of Principal Executive Offices) (Zip Code) (908) 781-0560 (Registrant’s Telephone Number, including Area Code) Mark Criscitello Precidian Funds LLC 350 Main St., Suite 9 Bedminster, New Jersey07921 (Name and Address of Agent for Service) Copies to: George Simon, Esq. Foley & Lardner LLP 321 North Clark Street, Suite 2800 Chicago, Illinois 60654-5313 Peter Fetzer, Esq. Foley & Lardner LLP 777 East Wisconsin Avenue, Suite 3800 Milwaukee, WI53202 Approximate Date of Proposed Public Offering:As soon as practicable after the Registration Statement becomes effective. It is proposed that this filing become effective (check appropriate box): £immediately upon filing pursuant to paragraph (b) TonDecember 28,2015 pursuant to paragraph (b) £60 days after filing pursuant to paragraph (a)(1) £on (date) pursuant to paragraph (a)(1) £75 days after filing pursuant to paragraph (a)(2) £on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: T This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE The sole purpose of this filing is to delay, untilDecember 28,2015, the effectiveness of the Registrant’s Post-Effective Amendment No. 5 to its Registration Statement.Post-Effective Amendment No. 5 to the Registration Statement of Precidian ETFs Trust (the “Trust”) relates solely to the ActiveSharesSM Large-Cap Fund, the ActiveSharesSM Mid-Cap Fund and the ActiveSharesSM Multi-Cap Fund.Parts A, B and C of the Registrant’s Post-Effective Amendment No. 5, filed on January 22, 2014, are incorporated herein by reference. The prospectus and statement of additional information for the existing series of the Trust, the MAXIS®Nikkei 225 Index Fund, are not changed by the filing of this Post-Effective Amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Amended Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Bedminster and State of New Jersey on the 25thday of November, 2015. PRECIDIAN ETFS TRUST (Registrant) By:/s/ Daniel J. McCabe Daniel J. McCabe, President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following person(s) in the capacities and on the date(s) indicated. Name Title Date /s/ Mark S. Criscitello Mark S. Criscitello Trustee November 25, 2015 * Dennis J. DeCore Trustee November 25, 2015 * John V. Sinon Trustee November 25, 2015 /s/ Daniel J. McCabe Daniel J. McCabe President (Principal Executive Officer) November 25, 2015 /s/ William Cox William Cox Chief Financial Officer and Treasurer (Principal Financial Officer) November 25, 2015 *By:/s/ Daniel J. McCabe Daniel J. McCabe Attorney-in-fact November 25, 2015 *An original power of attorney authorizing Mark S. Criscitello, Daniel J. McCabe and Stuart Thomas, to execute this registration statement and amendments thereto, for each of the trustees of the Registrant on whose behalf this registration statement is filed, is incorporated by reference from the initial Registration Statement filed on June 13, 2011 and from Post-Effective Amendment No. 10 to the Registration Statement filed on July 29, 2014.
